Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 11/01/2022 have been entered. Claims 1-6 and 8-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2017/0320306, of record, ‘306 hereafter) in view of Saski et al (US 2017/0088324, ‘324 hereafter) and Oku et al (US 2018/0138027, ‘027 hereafter).
Regarding claims 1, 3-6 and 8, ‘306 discloses a wavelength conversion member comprising a first substrate, a wavelength conversion layer, and a second substrate in this order; wherein each of the first substrate and the second substrate is a substrate having a support, a barrier layer, and an organic layer in this order. The first substrate, the wavelength conversion layer, and the second substrate are provided such that the organic layer in the first substrate, the wavelength conversion layer, and the organic layer in the second substrate are in contact with each other. ([Fig 1 and 2, [0066]-[0343]). The wavelength conversion layer comprises a quantum dot, a phosphor particle, and a phosphor coloring agent being dispersed in a matrix made of an acrylic resin which comprises a copolymer  of a monofunctional acrylic monomer and a polyfunctional monomer satisfying present claim 8 (Fig 2, layer 32, [0285]-[0335]). ‘306  discloses the barrier layer is an inorganic layer preferably comprising aluminum but does not specifically disclose that the layer further contains phosphorus (Fig 1 and 2, layer 16, [0097]-[0101]). However, ‘324 discloses a barrier layer comprising both aluminum and phosphorus ([0018]-[0032]), which provides a protection for electronic device with high resistance to physical stress and superior in gas barrier and water barrier properties ([0016], [0037]-[0040], [0071]-[0076], [0285]-[0291]). In light of these teachings, one of ordinary skill in the art would have used the barrier layer as taught by ‘324, to modify the wavelength conversion member of 306, to take the advantage of the superior gas and water barrier properties and render the wavelength conversion member having better life time. 
‘306 also discloses an adhesive layer reading upon presently claimed organic layer, which is disposed between barrier layer and wavelength conversion layer, wherein the layer is formed from a composition comprising a polymer A with (meth)acryloyl groups having double bond equivalent being 300 to 1500g/mol ([0125]-[0150]), a curable urethane polymer B having  has weight average molecular weight of 10,000 to 500,000 ([0153]-[0165]), and a polyfunctional monomer in a preferred content of 10 to 35% ([0116]-[0169], [0175]). ‘306 does not specifically name a curable urethane polymer being polymer having (meth)acryloyl group, however, in the same field of endeavor, ‘027 discloses a wavelength converting layer including an organic layer disposed on a barrier layer([0019]-[0032], [0214]-[0227]), wherein the organic layer formed from a UV curable composition comprising a Urethane Acrylate (ACRIT 8BR-500, WM 200,000, [0294], [0295]), in order to provide sufficient adhesiveness between barrier layer with other adjacent layers ([0226]). In light of this teachings, one of ordinary skill in the art would have add the Urethane Acrylate as taught by ‘027, to modify the adhesive layer of ‘306, in order to render the adhesive layer having sufficient adhesiveness between barrier layer and other layers. 
 ‘306 does not expressly set forth that the composition contains a polymer having a glass transition temperature being 50 °C or lower, however, ‘324 discloses an adhesive containing a urethane polymer TAKELAC  A520 being the same as the urethane polymer used in the present application, which has glass transition temperature satisfying instantly claimed limitations ([0398], and Example 1 of the present application). ‘324 also discloses that the adhesive is used to attach a barrier layer to a substrate and/or other layers to form a barrier laminate and render the laminate having excellent oxygen barrier properties ([0398] and table 4). In light of these teachings, one of ordinary skill in the art would have used a polymer as taught by ‘324, to modify the adhesive layer of ’306, in order to render the wavelength conversion member (barrier laminate) having good  oxygen barrier properties. 
Regarding claims 2 and 15-18, modified ‘306 teaches all the limitations of claim 1, ‘306 also discloses that the mass ratio of polymer A to polymer B can be 50/15 ([0402]), satisfying instantly claimed mass ratio of polymer A and polymer B in the range of 40:60 to 80:20, and the composition includes polyfunctional monomer C and polymer A and B satisfying limitations as recited in the present claims 15-18 ([0402]). 
Regarding claims 9-11,modified ‘306 teaches all the limitations of claim 1,  ‘306 also discloses that the adhesive composition contains lubricant or an inorganic particle, wherein the lubricant can be a fluorine-based or silicone-based surfactant  which is well -known in the art ([0192]). ‘306 further discloses that the thickness of the adhesive layer can be 10 nm to 1000 nm satisfying instantly claimed limitations of claim 11 ([0197]). 
Regarding claim 12, modified ‘306 teaches all the limitations of claim 1,  ‘306 also discloses that the barrier laminate further contains a light diffusion layer reading upon instantly claimed protective film wherein the thickness can be adjusted to provide sufficient surface hardness and scratch resistance ([0210]-[0217]). 
Regarding claims 13-14 and 19-20, modified ‘306 teaches all the limitations of claim 1, ‘306 also discloses a backlight unit comprising the wavelength conversion member which can be used in a display device ([0458]-[0459]).

Response to Arguments
Applicant's arguments filed on 11/01/2022 have been fully considered but they are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782